Appellate Case: 21-2110     Document: 010110689938      Date Filed: 05/27/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         May 27, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-2110
                                                 (D.C. No. 1:20-CV-00795-PJK-SCY)
  JAMES M. SIMONES, individually and as                       (D. N.M.)
  Trustee of the Ancient of Days Trust,

        Defendant - Appellant,

  and

  JO ANN HARTMAN STOCKTON, as
  Trustee of the Ancient of Days Trust;
  BROOKY STOCKTON, as Trustee of the
  Ancient of Days Trust; ADELINA
  MONNET,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2110     Document: 010110689938          Date Filed: 05/27/2022    Page: 2



        James M. Simones, pro se, appeals the district court’s summary judgment

 order in favor of the United States that reduced to judgment unpaid federal income

 tax and penalty assessments and foreclosed tax liens on three parcels of real

 property.1 The order also directed the post-judgment sale of the properties and how

 the proceeds should be disbursed.2 We liberally construe Mr. Simones’s pro se brief

 and his filings below, but we do not act as his advocate. See Yang v. Archuleta,

 525 F.3d 925, 927 n.1 (10th Cir. 2008). Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

        On appeal, Mr. Simones does not challenge the correctness of the summary

 judgment order; instead, he contends the district court erred in denying his motion to

 dismiss, which was premised on arguments that the court lacked jurisdiction and he

 was not subject to the federal income tax laws. More specifically, Mr. Simones

 maintains that: (1) “the district court is not a judicial court . . . ordained and



        1
         In addition to Mr. Simones, who was sued individually and as a trustee of the
 Ancient of Days Trust (Trust), the Government also named as defendants Jo Ann
 Hartman Stockton and Brooky Stockton, two trustees of the Trust, and Adelina
 Monnet, an individual who claimed an interest in one of the three parcels of real
 property. Only Mr. Simones filed a notice of appeal. See R., Vol. 2 at 490-91.
 Additionally, this court denied Mr. Simones’s pro se motion to add the Stocktons and
 Monnet as parties to the appeal.
        2
          After Mr. Simones filed his notice of appeal, he filed a motion to set aside
 the summary judgment order. The district court characterized this motion as
 requesting relief under Fed. R. Civ. P. 59(e) and 60 and denied it. Because
 Mr. Simones did not file an amended notice of appeal, the order denying his motion
 to set aside the summary judgment order is not before this court on appeal. See
 Fed. R. App. P. 4(a)(4)(B)(ii).

                                              2
Appellate Case: 21-2110    Document: 010110689938        Date Filed: 05/27/2022       Page: 3



 established by Congress under Article III of the Constitution,” Aplt. Opening Br. at

 10-11; (2) he discharged his federal income tax obligations when he filed, served,

 and/or recorded: (a) a “Declaration of Revocation of Election to pay the Federal

 income tax,” id. at 13; (b) an “Expatriation Act Document,” id. at 14; and (c) various

 “Offer[s] of Tender,” id. at 14-18; (3) the court lacked “jurisdiction in Torrance

 County New Mexico to deprive an American National of his private property,” due to

 a flaw in the judge’s oath of office, which omitted the requirement “of any duty of

 fidelity to the Constitution[,]” id. at 20, 22; and (4) as an American National living

 outside Washington, D.C., he can elect to forgo paying federal income taxes.3 The

 district court rejected these frivolous arguments, and so do we.

       We review de novo issues of subject-matter jurisdiction. See Angle v. United

 States, 996 F.2d 252, 253 (10th Cir. 1993). First, the district court correctly

 acknowledged that “federal district courts have original jurisdiction over ‘any civil

 action arising under any Act of Congress providing for internal revenue,’” R., Vol. 2

 at 29 (quoting 28 U.S.C. § 1340), “as well as ‘all civil actions, suits or proceedings

 commenced by the United States,’” id. (quoting 28 U.S.C. § 1345). “Moreover, [the



       3
           Mr. Simones raises a fifth issue on appeal—whether he was denied due
 process. This argument incorrectly assumes this civil case was a criminal proceeding,
 where the government would be required to file formal charges and Mr. Simones
 would be entitled to a jury trial where he could “face his accuser(s).” Aplt. Opening
 Br. at 27. Mr. Simones, however, did not advance this argument in the district court,
 so it is forfeited. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127-28 (10th
 Cir. 2011). We have discretion to consider forfeited arguments under plain-error
 review. Id. at 1128. But Mr. Simones has not argued that plain-error review applies,
 so we will consider the argument waived. Id. at 1130-31.
                                            3
Appellate Case: 21-2110    Document: 010110689938          Date Filed: 05/27/2022    Page: 4



 federal district] court has jurisdiction to issue orders and render judgments ‘as may

 be necessary or appropriate for the enforcement of the internal revenue laws.’” Id.

 (quoting 26 U.S.C. § 7402(a)).

       Second, we agree with the district court that

       the government has authority to bring this suit against [Mr. Simones] in
       order to recover the alleged . . . unpaid tax liabilities. When a person is
       liable to pay a tax and refuses to pay after demand, the government can
       impose a lien “upon all property and rights to property . . . belonging to
       such person.”
 Id. (quoting 26 U.S.C. § 6321).

       This court has previously addressed similar arguments to those made by

 Mr. Simones, including: (1) “the federal government’s power to tax wages or to tax

 individuals at all”; (2) whether “the authority of the United States is confined to the

 District of Columbia”; and (3) whether “the income tax is voluntary.” Lonsdale v.

 United States, 919 F.2d 1440, 1448 (10th Cir. 1990). In each instance, we concluded

 these arguments to be “completely lacking in legal merit and patently frivolous[.]”

 Id. at 1448. See also United States v. Chisum, 502 F.3d 1237, 1243 (10th Cir. 2007)

 (declining to consider “hackneyed tax protestor refrain[s]” concerning the district

 court’s lack of jurisdiction). “An appeal is frivolous when the result is obvious, or

 the appellant’s arguments of error are wholly without merit.” Ford v. Pryor,

 552 F.3d 1174, 1180 (10th Cir. 2008) (internal quotation marks omitted). Here, as in

 those cases, there is “no need to refute these arguments with somber reasoning and

 copious citation of precedent [because] to do so might suggest that these arguments

 have some colorable merit.” Crain v. Comm’r, 737 F.2d 1417, 1417 (5th Cir. 1984);

                                              4
Appellate Case: 21-2110    Document: 010110689938        Date Filed: 05/27/2022     Page: 5



 see also United States v. Gutierrez, 773 F. App’x 467, 468 n.2 (10th Cir. 2019);

 Jacobsen v. Comm’r, 551 F. App’x 950, 952 (10th Cir. 2014); Vandagriff v. Comm’r,

 486 F. App’x 722, 724 (10th Cir. 2012); United States v. Wankel, 475 F. App’x 273,

 276 (10th Cir. 2012).4

       The judgment of the district court is affirmed.


                                             Entered for the Court


                                             Veronica S. Rossman
                                             Circuit Judge




       4
         Although not precedential, we find the reasoning of the unpublished
 decisions cited in this opinion instructive. See 10th Cir. R. 32.1 (“Unpublished
 decisions are not precedential, but may be cited for their persuasive value.”); see also
 Fed. R. App. P. 32.1
                                            5